DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: error concealer in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 recite “error concealer.” There is insufficient description of error concealer.
Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., error concealer that ”) and the terms are not modified by sufficient structure or material for performing the claimed function. The specification does not state if the error concealer is separate hardware; and the terms are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the error concealer is required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-10, 11 and 16-20 are rejected under 35 U.S.C. 103 as being obvious over Dane et al (US 2009/0148058 and hereafter referred to as “Dane”) in view of Nguyen et al (US 2010/0150232 and hereafter referred to as “Nguyen”).
Regarding Claim 1, Dane discloses a client device, comprising: 
a decoder that decodes a data frame received in a bitstream from a transmitter to provide a decoded data frame (Page 6-7, paragraph 0085, Page 9, paragraph 0104-108, Figure 3, 36, Figure 4, 36, Figure 12, 162);  and 
an error concealer that determines whether to discard or select the decoded data frame as a future reference frame based on a content complexity of the decoded data frame (Figure 5, 52, Page 13, paragraph 0137, Page 12, paragraph 0134, Page 4, paragraph 0061-0062, Page 1, paragraph 0007, Page 9, paragraph 0104-108, Page 11, paragraph 0125, Page, Figure 3,22, Figure 4, 22,  Page 6-7, paragraph 0085-0086). 
Dane discloses an encoder that transmits over a communication channel (paragraph 0085), but does not explicitly disclose a server.
Nguyen discloses the data frame received in a bitstream from a server (Page 3, paragraph 0024, 0029, 0030).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dane in order to include the missing limitations as taught by Nguyen in order to reduce the complexity of the decoder (Page 4, paragraph 0036) as disclosed by Nguyen and having a server to enable network sharing between multiple devices.
Regarding Claim 11, Dane disclose a method for streaming data, comprising: 
decoding a data frame received in a bitstream from a transmitter to provide a decoded data frame (Page 6-7, paragraph 0085, Page 9, paragraph 0104-108, Figure 3, 36, Figure 4, 36, Figure 12, 162); and 
determining whether to discard or select the decoded data frame as a future reference frame based on a content complexity of the decoded data frame (Figure 5, 52, Page 13, paragraph 0137, Page 12, paragraph 0134, Page 4, paragraph 0061-0062, Page 1, paragraph 0007, Page 9, paragraph 0104-108, Page 11, paragraph 0125, Page, Figure 3,22, Figure 4, 22,  Page 6-7, paragraph 0085-0086). 
Dane discloses an encoder that transmits over a communication channel (paragraph 0085), but does not explicitly disclose a server.
Nguyen discloses the data frame received in a bitstream from a server (Page 3, paragraph 0024, 0029, 0030).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dane in order to include the missing limitations as taught by Nguyen in order to reduce the complexity of the decoder (Page 4, paragraph 0036) as disclosed by Nguyen and having a server to enable network sharing between multiple devices.
Regarding Claim 6 and 16, Dane and Nguyen disclose all the limitations of Claim 1 and 11 respectively.  Dane discloses wherein the content complexity includes core frame statistics of said data frame (Page 4, paragraph 0062, Page 5, paragraph 0063, Page 4, paragraph 0062, Page 5, paragraph 0063, Page 13, paragraph 0137 Page 9, paragraph 0104-108, Page 11, paragraph 0125, Page 6-7, paragraph 0085-0086). 
Regarding Claim 7 and 17, Dane and Nguyen disclose all the limitations of Claim 6 and 16 respectively.  Dane discloses   the core frame statistics include at least one core statistic selected from the group comprising: average bits per macro-block in the data frame, motion information, number of inter macro-blocks in the data frame, number of intra macro-blocks in the data frame, or peak signal-to-noise ratio (PSNR) between consecutive data frames of the data frame (Page 4, paragraph 0062, Page 5, paragraph 0063, Page 13, paragraph 0137 Page 9, paragraph 0104-108, Page 11, paragraph 0125, Page 6-7, paragraph 0085-0086).
Regarding Claim 8 and 18, Dane and Nguyen disclose all the limitations of Claim 6 and 16 respectively. Nguyen discloses wherein the core frame statistics are received from the server (Page 4, paragraph 0036, 0039, Figure 4).  See motivation above.
Regarding Claim 9 and 19, Dane and Nguyen disclose all the limitations of Claim 1 and 11 respectively.   Dane discloses wherein the content complexity includes additional frame statistics of the decoded data frame (paragraph 0075).  
Regarding Claim 10 and 20, Dane and Nguyen disclose all the limitations of Claim 9 and 19 respectively.   Dane discloses wherein the additional frame statistics include at least one additional statistic selected from the group comprising: length of frames that are partially or fully lost during transmission (B 1 frames), length of frames that are correctly received without a proper reference (B2 frames), display frames per second (FPS), number of consecutive B2 frames based on a history of quality-aware error concealment (QEC), number of multiple losses within the B2 frames before a next anchor frame, or previous state of the QEC (paragraph 0075).  


Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dane in view of Nguyen, as applied to claim 1  and 11 above, further in view of Tokumo et al (US 2009/0262837 and hereafter referred to as “Tokumo”).

It is noted that claims 1 and 11 are in the alternative and the claim requires either discarding or selecting a decoded data frame.  The limitations with discarding are not required to be rejected.  However, the examiner will provide the following rejection as the limitations in claim 1 can be easily amended to require both discarding and selecting. 
It is further noted that for claims 12 and 13 the conditional limitations are not required. The examiner is providing the rejection as the applicant can easily amend the limitations to no longer be conditional. 
Regarding Claim 2 and 12, Dane and Nguyen discloses all the limitations of Claim 1 and 11 respectively.  Dane discloses content complexity and that content complexity are frame statistics of the data frame (Figure 5, 52, Page 13, paragraph 0137, Page 12, paragraph 0134, Page 4, paragraph 0061-0062, Page 1, paragraph 0007, Page 9, paragraph 0104-108, Page 11, paragraph 0125, Page, Figure 3,22, Figure 4, 22,  Page 6-7, paragraph 0085-0086). Dane is silent on the error concealer that determines whether to discard said decoded data frame, wherein the decoded data frame is discarded if the statistics is higher than a complexity threshold.   Tokumo discloses the error concealer that determines whether to discard said decoded data frame, wherein the decoded data frame is discarded if the content complexity/statistics is higher than a complexity threshold (Page 4, paragraph 0075).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination in order to include the missing limitations as taught by Tokumo in order to prevent deterioration of image quality (Page 4, paragraph 0075) as disclosed by Tokumo.
Regarding Claim 3 and 13, Dane and Nguyen discloses all the limitations of Claim 1 and 11 respectively.  Dane discloses content complexity and that content complexity are frame statistics of the data frame (Figure 5, 52, Page 13, paragraph 0137, Page 12, paragraph 0134, Page 4, paragraph 0061-0062, Page 1, paragraph 0007, Page 9, paragraph 0104-108, Page 11, paragraph 0125, Page, Figure 3,22, Figure 4, 22,  Page 6-7, paragraph 0085-0086).  The combination does not disclose wherein the decoded data frame is selected if the content complexity is not higher than a content complexity threshold.  Tokumo discloses wherein the decoded data frame is selected if the statistics is not higher than a content complexity threshold  (Figure 1, 6, Page 4, paragraph 0062-0075, Figure 1, 5, it is necessarily included that if the decoded frame is discarded if higher that it is selected if lower).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination in order to include the missing limitations as taught by Tokumo in order to prevent deterioration of image quality (Page 4, paragraph 0075) as disclosed by Tokumo.
Regarding Claim 4 and 14, Dane and Nguyen disclose all the limitations of Claim 1 and 11 respectively.  Nguyen discloses, wherein the content complexity threshold is based on a streaming bitrate and a resolution of the data frame (paragraph 0021).  See motivation above.
Regarding Claim 5 and 15, Dane and Nguyen disclose all the limitations of Claim 1 and 11 respectively.  The combination does not disclose the limitation.  Tokumo discloses wherein the error concealer determines whether to discard or select the decoded data frame when the decoded data frame is a non-anchor frame (paragraph 0054, see 0062-0075 for the error correcting limitation).  	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8, 11-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 15 and 19 of U.S. Patent No. 11,102,516. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than US 11,102,516.
Regarding Claim 1 of Instant application
Corresponds to claim 1 of US 11,102,516
A client device, comprising: 


a decoder that decodes a data frame received in a bitstream from a server to provide a decoded data frame; and 
an error concealer that determines whether to discard or select the decoded data frame as a future reference frame based on a content complexity of the decoded data frame.
A video viewing device, comprising: 
a screen; 
a decoder configured to decode a data frame received in a bitstream from a transmitter to provide a decoded data frame; and 
an error concealer configured to discard said decoded data frame when a content complexity of said decoded data frame is higher than a content complexity threshold and select said decoded data frame for display on said screen when said content complexity of said decoded data frame is lower than said content complexity threshold.


Claims 1-3 of the instant application corresponds to claim 15 of US 11,102,516. 
Claim 2, 3 of the instant application corresponds to claim 1 of the US 11,102,516. 
Claims 11-13 of the instant application corresponds to claim 8 of the US 11,102,516.
Claim 6, 16 of the instant application corresponds to claim 2, 9  of the US 11,102,516.
Claim 8 of the instant application corresponds to claim 19 of US 11,102,516.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



November 19, 2022